Order, Supreme Court, New York County (Edward Lehner, J.), entered December 28, 1993, which in a proceeding pursuant to CPLR article 78, to annul respondent’s determina*347tion denying petitioner’s application for a rent reduction based on alleged decreases in services, dismissed the petition as untimely commenced and improperly served, unanimously affirmed, without costs.
The proceeding was properly dismissed because not commenced within 60 days after respondent’s denial of the petition for administrative review (PAR). In any event, on the merits, the denial of the PAR was not arbitrary and capricious, petitioner having admitted that several of the items listed in her administrative complaint of reduction of services had been corrected by the time her landlord responded thereto, and the record confirming that the other items listed had been investigated and either were rejected or are the subject of existing rent reduction orders. We have considered petitioner’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Ross and Tom, JJ.